Citation Nr: 1147263	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  05-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hepatitis C.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hepatitis C.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a March 2010 decision, the Board denied entitlement to service connection for sleep apnea, to include as secondary to service-connected hepatitis C.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court vacated the portion of the March 2010 decision that denied entitlement to VA benefits for sleep apnea, including as secondary to hepatitis C, and remanded the issue to the Board for further development and readjudication consistent with the Court's decision.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU and entitlement to service connection for sleep apnea, to include as secondary to service-connected hepatitis C, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C is manifested by daily fatigue, malaise and anorexia requiring dietary restriction and without weight loss, hepatomegaly or incapacitating episodes having a total duration of at least six weeks during a 12 month period.  




CONCLUSION OF LAW

The criteria for a 20 percent rating for hepatitis C have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In an March 2009 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for an increased rating for hepatitis C.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.
The Veteran had VA examinations for his hepatitis C in March 2009 and June 2010.  These examinations are adequate with respect to his claim for an increased rating for hepatitis C, as they were based upon a review of the claims file and considered the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for an increased rating for hepatitis C has been met. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claims

The Veteran contends that the currently assigned 10 percent rating does not accurately reflect the severity of hepatitis C. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Although the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). The Board, however, will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).

A June 2003 rating decision granted service connection for hepatitis C and assigned a 10 percent rating.   A claim for an increased rating was received in September 2008.  

Hepatitis C is evaluated according to Diagnostic Code 7354.  A 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation is warranted where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation contemplates hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  The next higher rating of 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114 , Diagnostic Code 7354 (2011).

Sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate Diagnostic Code, but the same signs and symptoms should not be used as the basis for evaluations under both Diagnostic Code 7354 and a Diagnostic Code for sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1.

A VA hepatitis C consult note dated in May 2008 noted that the Veteran's pain had increased and extended to his hands and feet, and there was a possibility that this was associated with hepatitis C virus.  The assessment was 53 year old male with hepatitis C virus and severe chronic pain, some of which may be associated with hepatitis C virus.  

A hepatitis C clinic note dated in September 2008 reflects that the Veteran complained of arthralgias.  A VA physician opined that the Veteran's joint pain is more likely than not related to his hepatitis C.  

A VA treatment note dated in March 2010 noted hepatitis C, no acute symptoms.

The Veteran had a VA examination in March 2009.  The examiner noted that the claims file was reviewed.  The Veteran's subjective complaints regarding hepatitis included fatigue.  The Veteran also complained of intermittent abdominal pain and nausea.  He denied any vomiting, hematemesis, melena, poor appetite or change of color of urine or stool.  There was no history of lower extremity edema, abdominal distention or jaundice.  His weight was stable.  

A Hepatitis C clinic note dated in June 2010 reflects that the Veteran was seen for a follow-up biopsy.  The record noted a history of hepatitis C, diagnosed around 2000.  It was noted that the Veteran returned for a follow-up visit after a biopsy of his liver.  There was no jaundice, abdominal pain, nausea or vomiting.  The treatment record also noted a complaint of arthralgias, seen in rheumatology.  It was noted that these were hepatitis C related per rheumatology, mostly the distal interphalangeal joints in the hands and toes.  

The Veteran had a VA examination in June 2010.  The Veteran reported that he was advised that his laboratory testing was positive for hepatitis C in 2000, after he complained of gastrointestinal problems.  His liver panel was abnormal, and subsequent testing for hepatitis C was positive.  It was noted that he had undergone liver biopsies in 2005 and more recently in 2010.  

A review of the VA outpatient records indicated a liver biopsy in June 2005, demonstrating chronic hepatitis C with mild activity and mild fibrosis.  A liver biopsy in May 2010 demonstrated chronic hepatitis with minimal activity and mild fibrosis.  

The Veteran reported that his liver function tended to "vary."  He denied any history of anorexia.  His weight was approximately 175 pounds a year ago, and it was noted that he currently weighed 180 pounds on his scale.  

It was noted that he was currently taking Norco for cervical and lumbar spine pain.  It was noted that he was experiencing significant arthralgias of the hands and feet in May 2008 and was evaluated by a rheumatologist; however, it was unclear as to whether his arthralgias were related to hepatitis C.  He was subsequently referred to a hepatologist, and no treatment was provided for hepatitis C.  It was noted that his arthralgias wax and wane and are not related to the worsening of hepatitis C.

It was noted that the Veteran reported that the hepatologist " tried to coerce" him into taking medications for hepatitis C, but he was of the opinion  that his hepatitis C genotype, "has less than 45 percent of responding to treatment" so he had opted not to take medication.  He denied any history of incapacitating illness due to hepatitis C.  The Veteran stated that he has significant nausea and can "collapse" if he eats a large meal, so he does not eat large, fatty meals.  He denied any problems with right upper quadrant pain or unexplained fatigue.  

The VA examiner diagnosed hepatitis C likely secondary to intravenous drug use during active service, untreated.  It was noted that a recent liver biopsy demonstrated chronic hepatitis with minimal activity and mild fibrosis.  

The examiner diagnosed chronic hepatitis C infection with no progression to the liver cirrhosis.  The examiner noted that the Veteran was not taking antiviral medications, interferon or ribavirin. 

In a written statement received in March 2010, the Veteran's wife indicated that the Veteran has pain, malaise and incapactitating episodes.  

In a VA-Form 9 (Appeal to the Board of Veterans Appeals) dated in February 2011, the Veteran stated that a VA physician told him that his joint pains are related to hepatitis C.  The Veteran stated that he has had to increase his pain medication due to the extent and severity of his pain.  

The VA medical records and VA examination reports establish that hepatitis C is manifested by fatigue, abdominal pain, nausea and joint pain.  The examination reports also indicate that the Veteran restricts fatty foods in his diet.  There is conflicting information about incapacitating episodes.  The VA examination reports reflect that the Veteran has denied any incapacitating episodes, while a written statement from the Veteran's wife notes that he does have incapacitating episodes.    

In order to warrant the next higher 20 percent rating, the evidence must show daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  In light of the above evidence, the Board finds that the Veteran's disability picture more nearly approximates fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Accordingly, the Board concludes that a 20 percent rating is warranted under Diagnostic Code 7354.

The Board finds that the requirements for a 40 percent rating are not met, as it has not been shown that hepatitis C is manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue malaise, nausea, vomiting, anorexia, arthralgia and right upper quadrant pain) having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  In this regard, while VA examination reports reflect complaints of fatigue and malaise, there have been no findings of anorexia, with minor weight loss and hepatomegaly.  While the statements submitted by the Veteran's wife have indicated that he has incapacitating episodes, there is no evidence of  incapacitating episodes having a duration of four weeks during a 12 month period.  As noted, VA examination reports and treatment notes throughout the appeal period do not reflect complaints or findings of incapacitating episodes.  Accordingly, the Board concludes that a 20 percent rating, but no higher, is warranted for service-connected hepatitis C throughout the appeal period.  

III.  Extraschedular considerations

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran alleges that his service-connected hepatitis C renders him unemployable.  The Veteran's claim for a TDIU is addressed in the remand below. Nevertheless, the record does not reflect that the available schedular evaluations are inadequate to evaluate the Veteran's disability.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand this claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating is granted for hepatitis C, subject to regulations governing the payment of monetary benefits.


REMAND

The Veteran had a VA examination in March 2009 for the claimed disability of sleep apnea.  In the memorandum decision, the Court found that the March 2009 VA examination was inadequate.  The Court noted that the examiner made an incorrect statement in the opinion and failed to provide a sufficient rationale for the medical opinion offered.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that a new VA examination is necessary.  

With respect to the claim for a TDIU, the Veteran contends that his service-connected hepatitis C renders him unable to perform substantially gainful employment.  The VA examinations of record have not addressed the occupational impacts of the Veteran's hepatitis C.  The Veteran should be afforded a VA examination.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, alone, prevent him from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a physician with appropriate qualifications to provide an opinion regarding the etiology of sleep apnea.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

2.  After a review of the claims file and a thorough examination the examiner should address the following:

a.  Is current sleep apnea at least as likely as not (50 percent or greater likelihood) related to the sleep problems that were noted during service?  The examiner should provide a detailed rationale for the opinion.

b.  Is current sleep apnea at least as likely as not proximately caused by, or due to, service-connected hepatitis C?  The examiner should provide a detailed rationale for the opinion.
c.  Is current sleep apnea aggravated by hepatitis C?  The examiner should provide a detailed rationale for the opinion. 

3.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service- connected disabilities, alone, prevent him from maintaining substantially gainful employment. The examiner should provide a detailed rationale, with references to the record, for the opinion.

4.  Following the completion of the requested development, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and should be afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


